Exhibit 10.1

 

EXECUTION VERSION

 

THIS AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR
ACCEPTANCE WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY
SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS AMENDED AND
RESTATED RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE SUPPORT EFFECTIVE DATE ON THE TERMS
DESCRIBED IN THIS AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES TO THIS
AGREEMENT.

 

AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT

 

This AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, including the exhibits hereto, this
“Agreement”), dated as of July 6, 2020, is entered into by and among:

 

(a)            VIVUS, Inc., a Delaware corporation (“VIVUS”);

 

(b)            Vivus Pharmaceuticals Limited, a Canadian limited company (“Vivus
Limited”);

 

(c)            Vivus B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands (“Vivus B.V.”);

 

(d)            Vivus Digital Health Corporation, a Delaware corporation (Vivus
Digital Health Corporation along with VIVUS, Vivus Limited, and Vivus B.V.,
collectively, the “Company” or the “Debtors”);

 

(e)            the undersigned holder of the notes issued under that certain
Indenture, dated as of May 21, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Convertible Notes
Indenture”), by and among VIVUS, Deutsche Bank Trust Company Americas, as
trustee (in such capacity, the “Convertible Notes Trustee”), and IEH Biopharma
LLC as the sole remaining holder holding notes issued thereunder (the
“Convertible Notes”) and party thereto (the “Convertible Noteholder” and the
undersigned Convertible Noteholder, together with its respective successors and
permitted assigns and any subsequent Convertible Noteholder that becomes party
hereto in accordance with the terms hereof, the “Supporting Unsecured
Noteholder,” as to each, solely in such capacity); and

 

(f)            the undersigned holder of the notes issued under that certain
Indenture, dated as of June 8, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Secured Notes
Indenture”), by and among VIVUS, U.S. Bank National Association, as trustee and
collateral agent (in such capacity, the “Secured Notes Trustee,” and together
with the Convertible Notes Trustee, the “Trustees”), and IEH Biopharma LLC as
the sole remaining holder holding notes issued thereunder (the “Secured Notes,”
and together with the Convertible Notes, the “Notes”) and party thereto
(the “Secured Noteholder” and the undersigned Secured Noteholder, together with
its respective successors and permitted assigns and any subsequent Secured
Noteholder that becomes party hereto in accordance with the terms hereof, the
“Supporting Secured Noteholder,” as to each, solely in such capacity, and the
Supporting Secured Noteholder together with the Supporting Unsecured Noteholder,
the “Supporting Noteholder”); and

 



  

 

 

The Company, the Supporting Noteholder, and any subsequent person or entity that
becomes a party hereto in accordance with the terms hereof are referred to
herein as the “Parties” and each individually as a “Party.” Unless otherwise set
forth expressly herein, capitalized terms used but not ascribed a meaning herein
shall have the meanings ascribed to them in the Plan (as defined below).

 

When a reference is made in this Agreement to a Section, Exhibit, or Schedule,
such reference shall be to a Section, Exhibit, or Schedule, respectively, of or
attached to this Agreement unless otherwise indicated. Unless the context of
this Agreement otherwise requires, (i) words using the singular or plural number
also include the plural or singular number, respectively, (ii) the terms
“hereof,” “herein,” “hereby,” and derivative or similar words refer to this
entire Agreement, including all exhibits to this Agreement, (iii) the words
“include,” “includes,” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation,” and (iv) the word “or”
shall not be exclusive and shall be read to mean “and/or.” The Parties agree
that they have been represented by legal counsel during the negotiation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding, or rule of construction providing that ambiguities in an
agreement or other document shall be construed against the party drafting such
agreement or document.

 

RECITALS

 

WHEREAS, pursuant to that certain Agreement Regarding Convertible Notes, dated
as of April 29, 2020 (the “Convertible Notes Agreement”), by and between VIVUS
and the Convertible Noteholder, on May 1, 2020 the maturity date of all
obligations set forth in the Convertible Notes Indenture occurred
(the “Convertible Notes Maturity Date”) and, (i) VIVUS (a) paid the Convertible
Noteholder all accrued and unpaid interest with respect to the Convertible
Notes, in the amount of $3,828,712.50; and (b) honored all payments or
conversions, as applicable, due in respect to the Convertible Notes to holders
of such Convertible Notes other than the Convertible Noteholder, leaving
$170,165,000.00 as the outstanding principal amount of Convertible Notes (the
“Principal Amount”) and the Convertible Noteholder as the sole remaining
Convertible Noteholder; and (ii) subject to certain conditions, the Convertible
Noteholder granted a Grace Period (as such term is defined in the Convertible
Notes Agreement) to VIVUS with respect to the payment of Principal Amount on the
Convertible Notes owed to it and further agreed to forbear from exercising any
and all remedies available to the Convertible Noteholder with respect to the
receipt of the Principal Amount on the Convertible Notes Maturity Date under the
Convertible Notes Indenture during the Grace Period (as defined therein);

 

WHEREAS, the Convertible Notes Agreement provides, among other things, that
until the Termination Date under the Convertible Notes Agreement, the Company,
its Affiliate entities, its subsidiary entities, and/or its agents shall not
directly or indirectly, solicit, initiate, negotiate, consummate or encourage
any proposals or offers from any other person or entity relating to a
transaction involving a financial or other restructuring of the Company or any
of its subsidiaries, or any Alternative Transaction (as defined in the
Convertible Notes Agreement);

 



 2 

 

 

WHEREAS, the Parties entered into a Restructuring Support Agreement dated as of
May 31, 2020, pursuant to which the Convertible Noteholder agreed to extend the
Grace Period for repayment of the obligations under the Convertible Note
Indenture, which obligations matured and became due and payable in full on
May 1, 2020, to allow the Company to pursue a permitted refinancing, provided
that, if such transaction did not occur on or before June 30, 2020, subject to
completion of the Convertible Noteholder’s due diligence to its satisfaction and
the resulting amendment and restatement of that certain term sheet attached
thereto, the Parties would undertake certain transactions reflected in the term
sheet, as so modified, in furtherance of a global restructuring of the Company’s
capital structure in accordance therewith, and pursuant to which Restructuring
Support Agreement the Company paid $1,000,000.00 to the Convertible Noteholder
on account of the principal amount of the Convertible Notes, thereby reducing
the Principal Amount to $169,165,000.00;

 

WHEREAS, the Parties wish to amend, restate and supersede in its entirety the
Restructuring Support Agreement with this Agreement, and have agreed to enter
into certain transactions (the “Restructuring Transactions”) reflected in this
Agreement and the joint prepackaged plan of reorganization attached as Exhibit A
(as may be amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, the “Plan”), in furtherance of a global
restructuring of the Company’s capital structure in accordance therewith
(the “Restructuring”), which is to be implemented through a solicitation of
votes thereon (the “Solicitation”) pursuant to chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”), and the commencement by the Company
of voluntary cases (the “Chapter 11 Cases”) under the Bankruptcy Code in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”);

 

WHEREAS, as of the date hereof, the Supporting Noteholder holds 100% of the
outstanding principal amount of the Secured Notes and the Convertible Note;

 

WHEREAS, the Supporting Secured Noteholder has agreed to permit the Company’s
use of cash collateral, during such time as the Parties agree to effectuate the
Restructuring Transactions, on the terms and conditions set forth in the Cash
Collateral Orders (defined below); and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters set forth in the Plan and this Agreement.

 



 3 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

1.Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

(a)            “Alternative Restructuring” means any (A) direct or indirect
issuance, acquisition, purchase, sale, or transfer of any debt or equity
securities or right or interest therein, (B) recapitalization, financing,
refinancing, restructuring, bankruptcy, merger, consolidation, sale of all or
any portion of assets outside the ordinary course of business, liquidation,
dissolution, or similar action or transaction, or (C) other action, transaction,
or agreement which would reasonably be expected to materially interfere with,
delay, or prevent a potential financial restructuring with the consent of either
the Supporting Secured Noteholder or the Supporting Unsecured Noteholder,
including dissolution, winding up, liquidation, reorganization,
recapitalization, assignment for the benefit of creditors, merger, transaction,
consolidation, business combination, joint venture, partnership, sale, financing
(debt or equity), plan proposal, or restructuring of the Company, other than the
Plan that contemplates the Restructuring Transactions, as to each, applicable to
or involving any of the Company or any of its subsidiary or Affiliate entities
individually or in the aggregate; provided, however, that the Restructuring set
forth in the Plan shall not be an Alternative Restructuring.

 

(b)            “Cash Collateral Orders” means the Interim Cash Collateral Order
and the Final Cash Collateral Order.

 

(c)            “Enforcement Actions” has the meaning set forth in the
Convertible Notes Agreement.

 

(d)            “Exit Financing Commitment Letter” means the commitment letter to
be agreed by the Company and the Exit Facility Lender, which shall be acceptable
in form and substance thereto, each in its respective sole discretion. For the
avoidance of doubt, the Exit Financing Commitment Letter constitutes an Exit
Facility Document.

 

(e)            “Final Cash Collateral Order” means the final order to be entered
by the Bankruptcy Court, approving, among other things, the Company’s use of
cash collateral on a final basis subject to an agreed budget attached thereto
(as may be amended from time to time).

 

(f)            “Interim Cash Collateral Order” means the interim order to be
entered by the Bankruptcy Court, approving, among other things, the Company’s
use of cash collateral on an interim basis subject to an agreed budget attached
thereto (as may be amended from time to time).

 

(g)            “Ownership Change Analysis” means that certain analysis, dated
April 17, 2020 prepared by that certain “Big 4” accounting firm showing that no
“ownership change” of the Company (within the meaning of Section 382 of the Tax
Code) has occurred during the period from January 1, 2013 through April 17,
2020.

 

(h)            “Requisite Creditors” means, as of the date of determination,
(i) as to the Convertible Notes, consenting creditors holding at least a
majority of the aggregate principal amount of the outstanding Convertible Notes,
and (ii) as to the Secured Notes, consenting creditors holding at least a
majority of the aggregate principal amount of the outstanding Secured Notes.

 

(i)            “Solicitation” means the solicitation of votes on the Plan.

 

(j)            “Support Effective Date” means the date on which counterpart
signature pages to this Agreement shall have been executed and delivered by
(i) the Company, and (ii) the Supporting Noteholder.

 



 4 

 

 

(k)            “Support Period” means the period commencing on the Support
Effective Date and ending on the earlier of the (y) date on which this Agreement
is terminated in accordance with Section 5 hereof and (z) the Effective Date.

 

2.            Bankruptcy Process; Convertible Notes Agreement.

 

(a)            The Plan. The Plan is expressly incorporated herein and made a
part of this Agreement. The terms and conditions of the Restructuring are set
forth in the Plan; provided, that the Plan is supplemented by the terms and
conditions of this Agreement. In the event of any inconsistencies between the
terms of this Agreement and the Plan, the terms of the Plan shall govern. Any
amendment or modification to the Plan shall be acceptable to the Company and the
Supporting Noteholder, each in its sole discretion.

 

(b)            Definitive Documents. Each of the Definitive Documents shall
(i) contain terms and conditions consistent in all material respects with this
Agreement and the Plan, each as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement and the Plan, and (ii) unless provided otherwise in this Agreement or
the Plan, shall otherwise be in form and substance reasonably acceptable to the
Supporting Noteholder and the Company; provided, however, that the Cash
Collateral Orders, the Confirmation Order, the No Trading Order, the Exit
Facility, the Exit Facility Documents and the New Corporate Governance Documents
shall be acceptable to each of the Supporting Noteholder, and Exit Lender, as
applicable, each in its sole discretion.

 

(c)            Bankruptcy Court Approval. The Company shall file by no later
than July 10, 2020 and prosecute thereafter a motion seeking a Bankruptcy Court
order approving the assumption of this Agreement and the Termination Fee. The
Company shall obtain a Bankruptcy Court order, in form and substance reasonably
acceptable to the Supporting Noteholder, approving the assumption of this
Agreement and the Termination Fee by no later than forty-one (41) calendar days
after the Petition Date, which order shall become a Final Order by no later than
fifty-five (55) calendar days after the Petition Date.

 

(d)            Commencement of the Chapter 11 Cases. The Company further agrees
that no later than July 7, 2020 (the “Outside Petition Date,” and the date on
which such filing occurs, the “Petition Date”), the Company shall file with the
Bankruptcy Court voluntary petitions for relief under chapter 11 of title 11 of
the Bankruptcy Code, the first day motions and any and all other documents
necessary to commence the Chapter 11 Cases.

 

(e)            No Trading Order. (i) On the Petition Date, the Company shall
file a motion with the Bankruptcy Court seeking entry of the No Trading Order,
(ii) the Company shall obtain (x) entry of the No Trading Order by the
Bankruptcy Court on an interim basis by no later than two (2) Business Days
after the Petition Date, and (y) entry of the No Trading Order on a final basis
by the Bankruptcy Court no later than forty-one (41) calendar days after the
Petition Date, which order shall become a Final Order by no later than
fifty-five (55) calendar days after the Petition Date, and (iii) the Company
shall also use best efforts to obtain the entry of the No Trading Order on the
Petition Date on an interim basis until such time as a first day hearing on the
entry of the No Trading Order has occurred. On the reasonable request of the
Supporting Noteholder, within three (3) calendar days of such request the
Company shall file and prosecute a motion on expedited notice seeking an order
of the Bankruptcy Court reasonably acceptable to the Supporting Noteholder
amending any prior No Trading Order to include procedures, from the entry of
such order through the Effective Date, which restricts the ability of a
50-percent shareholder (within the meaning of Section 382 of the Tax Code) from
claiming a deduction for the worthlessness of their common stock of the Company
on their federal or state tax returns for any tax year ending before the
Effective Date.

 



 5 

 

 

(f)            Cash Collateral Use. (i) On the Petition Date, the Company shall
file a motion with the Bankruptcy Court seeking entry of the Cash Collateral
Orders and (ii) the Company shall obtain (x) entry of the Interim Cash
Collateral Order by the Bankruptcy Court no later than two (2) Business Days
after the Petition Date, and (y) entry of the Final Cash Collateral Order by the
Bankruptcy Court no later than forty-one (41) calendar days after the Petition
Date, and (iii) such Final Cash Collateral Order shall become a Final Order by
no later than fifty-five (55) calendar days after the Petition Date.

 

(g)            Filing of Plan and Disclosure Statement. The Company shall file
the Plan and the Disclosure Statement with the Bankruptcy Court on the Petition
Date.

 

(h)            Approval of Disclosure Statement and Confirmation of Plan. The
Company shall obtain a Bankruptcy Court order approving the Disclosure Statement
and the Confirmation Order by no later than forty-one (41) calendar days after
the Petition Date.

 

(i)            Effective Date. The Debtors shall cause the Effective Date to
occur no later than forty-five (45) calendar days after the Petition Date;
provided however, that the Company and Supporting Noteholder shall use
commercially reasonable efforts to cause the Effective Date to occur as soon as
is practicable after the entry of the Confirmation Order.

 

(j)            Convertible Notes Agreement. (i) The term “Termination Date” in
the Convertible Notes Agreement shall be replaced with the term “Grace Period
Termination” from this Agreement and (ii) the terms and conditions of the
Convertible Notes Agreement, including as to exclusivity, shall remain in full
force and effect, with such exclusivity amended to be for the benefit of the
Supporting Unsecured Noteholder and the Supporting Secured Noteholder.

 

(k)            Restructuring Transactions. Unless the Supporting Unsecured
Noteholder determines otherwise, the Reorganized Debtors shall be delisted and
shall not be SEC reporting companies on the Effective Date. The Plan is intended
to meet the requirements of Section 382(l)(5) of the Tax Code, and the Debtors
shall take no action inconsistent with such treatment (other than as required or
contemplated by the Restructuring Transactions, this Agreement, or the Plan).
The Plan and any related Restructuring Transactions shall, to the extent
possible, be structured to preserve the value of all the Company’s Tax
Attributes, in a tax efficient manner for the benefit of the Supporting
Unsecured Noteholder and such structuring shall be reasonably acceptable to the
Supporting Unsecured Noteholder.

 



 6 

 

 

3.            Agreements of the Supporting Noteholder.

 

(a)            Voting; Support. The Supporting Noteholder agrees that, solely
for the duration of the Support Period, and subject in all respects to the terms
and conditions of this Agreement, the Plan, the Cash Collateral Orders, the Exit
Facility and the Definitive Documents, the Supporting Noteholder shall:

 

i.            vote its claims under the Convertible Notes and Secured Notes to
accept the Plan by delivering its duly executed and completed ballot or ballots,
as applicable, accepting the Plan following the commencement of Solicitation and
its actual receipt of the Disclosure Statement and other related Solicitation
materials no later than the earlier of one (1) Business Day prior to the
Petition Date and five (5) Business Days from commencement of Solicitation;

 

ii.            consent to and not opt-out of the releases of the Company,
Reorganized Debtors, and the Released Parties substantially in the form set
forth in the Plan, on a timely basis following commencement of the Solicitation;

 

iii.            not change or withdraw (or cause or direct to be changed or
withdrawn) any such vote or release described in clauses (i) or (ii) above;
provided, however, that, notwithstanding anything in this Agreement, the votes
of the Supporting Noteholder in respect of the Plan shall be, immediately and
automatically without further action by the Supporting Noteholder, deemed votes
to reject the Plan and opt-outs of the releases in the Plan upon termination of
this Agreement or the Support Period prior to the Effective Date pursuant to the
terms hereof;

 

iv.            not directly or indirectly, through any Person, seek, solicit,
propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing, or prosecution of any
restructuring or reorganization of any Debtor that is inconsistent with the Plan
or object to or take any other action that is materially inconsistent with or
that would reasonably be expected to prevent, interfere with, delay, or impede
the Solicitation, approval of the Disclosure Statement, or the confirmation and
consummation of the Plan and the Restructuring Transactions;

 

v.            not direct a Trustee to take any action inconsistent with the
Supporting Noteholder’s obligations under this Agreement or the Plan, and, if a
Trustee takes any action inconsistent with such Supporting Noteholder’s
obligations under this Agreement or the Plan, such Supporting Noteholder shall
direct and use its commercially reasonable efforts to cause such Trustee to
cease, withdraw, and refrain from taking any such action;

 

vi.            support and take all actions necessary or reasonably requested by
the Company to facilitate the Solicitation, obtain approval and entry of the
Cash Collateral Orders, approval of the Disclosure Statement, and confirmation
and consummation of the Plan within the timeframes contemplated by this
Agreement;

 

vii.            negotiate in good faith and use commercially reasonable efforts
to negotiate, execute and deliver such other related Definitive Documents as may
be required to implement the Restructuring Transactions and obtain entry of the
Confirmation Order;

 



 7 

 

 

viii.           not take any action that is inconsistent in any material respect
with, or is intended to frustrate, delay or impede in any material respect the
timely approval and entry of the Confirmation Order and consummation of the
Restructuring Transactions;

 

ix.            to the extent any legal or structural impediments arise that
would prevent, hinder or delay the consummation of the Plan and Restructuring
Transactions contemplated by the Definitive Documents, negotiate, in good faith,
appropriate additional or alternative provisions to address any such impediments
in a manner that effectuates the original intent of the Supporting Noteholder,
and if not possible, an alternative to the Supporting Noteholder’s satisfaction;
provided, however, that the Parties agree no such legal or structural
impediments exist as of the Support Effective Date; and

 

x.            promptly notify the Company, in writing, of any material
governmental or third-party complaints, litigations, investigations, or hearings
(or written communications indicating that the same may be contemplated or
threatened) with respect to the Restructuring.

 

(b)            Transfers. The Supporting Noteholder agrees that, for the
duration of the Support Period, the Supporting Noteholder shall not sell,
transfer, loan, issue, pledge, hypothecate, assign, or otherwise dispose of or
offer or contract to pledge, encumber, assign, sell or otherwise transfer (each,
a “Transfer”), directly or indirectly, in whole or in part, any of its Claims
under the Convertible Notes, Secured Notes or interest therein (including for
the stock receivable from Reorganized VIVUS pursuant to the Plan), or any other
claims against or interests in the Company (including grant any proxies, deposit
any Claims against or interests in the Company into a voting trust or entry into
a voting agreement with respect to any such Claims or interests unless the
transferee thereof, prior to such Transfer, agrees in writing for the benefit of
the Parties to become a Supporting Noteholder and to be bound by all of the
terms of this Agreement applicable to the Supporting Noteholder (including with
respect to any and all Claims or other claims or interests it already may hold
against or in the Company prior to such Transfer) by executing a joinder
agreement, a form of which is attached hereto as Exhibit B (the “Joinder
Agreement”), and delivering an executed copy thereof within two (2) Business
Days following such execution and prior to the Effective Date, to Weil,
Gotshal & Manges LLP (“Weil”), as counsel to the Company, and Dentons, the
Supporting Noteholder’s counsel, in which event (A) the transferee (including
the Supporting Noteholder transferee, if applicable) shall be deemed to be a
Supporting Noteholder hereunder to the extent of such transferred rights and
obligations and (B) the transferor shall be deemed to relinquish its rights (and
be released from its obligations) under this Agreement to the extent of such
transferred rights and obligations. The Supporting Noteholder agrees that, for
the duration of the Support Period, the Supporting Noteholder shall not convert
any Convertible Notes to equity of VIVUS; provided, that notwithstanding
anything to the contrary in this Section 3(b), the Supporting Noteholder shall
not be restricted from purchasing or acquiring any Claims against the Company.

 



 8 

 

 

The Supporting Noteholder agrees that any (x) Transfer of any Claims or
Interests it has under the Convertible Notes, Secured Notes or interests therein
that does not comply with the terms and procedures set forth herein and
(y) conversion of Convertible Notes to equity of VIVUS shall, in each case, be
deemed void ab initio, and the Company and each other Supporting Noteholder
shall have the right to enforce the voiding of such Transfer or conversion. If
the Supporting Noteholder effectuates a Transfer in accordance with this
Agreement, the Supporting Noteholder shall have no liability under this
Agreement arising from or related to the failure of the transferee to comply
with the terms of this Agreement.

 

Notwithstanding the above, a Supporting Noteholder may Transfer its Claims to an
entity that is acting in its capacity as a Qualified Marketmaker1 without the
requirement to execute a Joinder Agreement, provided that, as to a Qualified
Marketmaker, (I) such Qualified Marketmaker must Transfer such right, title, or
interest within seven (7) calendar days following its receipt thereof, (II) any
subsequent Transfer by such Qualified Marketmaker of the right, title, or
interest in such Claims is to a transferee that is or becomes a Supporting
Noteholder at the time of such Transfer, and (III) the Qualified Marketmaker
complies with Section 3(d) hereof.

 

(c)            Additional Claims and Interests. Other than the sentence
immediately set forth above, this Agreement shall in no way be construed to
preclude the Supporting Noteholder from acquiring additional Claims against or
equity interests in the Company; provided, that (i) if the Supporting Noteholder
acquires additional Claims against or Interests in the Company after the date
hereof, the Supporting Noteholder shall notify the Company and Weil within a
reasonable period of time following such acquisition and (ii) the Supporting
Noteholder hereby acknowledges and agrees that such additional Claims and
Interests shall automatically and immediately upon acquisition by the Supporting
Noteholder be subject to the terms of this Agreement.

 

(d)            Obligations of Qualified Marketmaker. If, during the Support
Period, and at the time of a proposed Transfer of Claims to a Qualified
Marketmaker, such Claims (i) may be voted on the Plan, the proposed transferor
Supporting Noteholder must first vote such Claims in accordance with
Section 3(a) or (ii) have not yet been and may not yet be voted on the Plan and
such Qualified Marketmaker does not Transfer such Claims or Interests to a
subsequent transferee prior to the third (3rd) Business Day prior to the
expiration of the applicable Voting Deadline (such date, the “Qualified
Marketmaker Joinder Date”), such Qualified Marketmaker shall be required to (and
the transfer documentation to the Qualified Marketmaker shall have provided that
it shall), on the first (1st) Business Day immediately following the Qualified
Marketmaker Joinder Date, become a Supporting Noteholder with respect to such
Claims in accordance with the terms hereof (including the obligation to vote in
favor of the Plan) and shall vote in favor of the Plan in accordance with
Section 3(a) hereof; provided, that, the Qualified Marketmaker shall
automatically, and without further notice or action, no longer be a Supporting
Noteholder with respect to such Claims at such time that the transferee of such
Claims becomes a Supporting Noteholder, with respect to such Claims.

 



 



1As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Claims against the Company (or enter with customers into long and short
positions in Claims against the Company), in its capacity as a dealer or
marketmaker in Claims against the Company and (b) is, in fact, regularly in the
business of making a market in Claims against issuers or borrowers (including
debt securities or other debt).

 



 9 

 

 

(e)            Grace Period.2 Each Supporting Noteholder agrees that the Grace
Period shall be extended until and terminate, automatically without any notice
or action, upon the earliest to occur of (the “Grace Period Termination”)
(i) the Petition Date, (ii) the termination of the Support Period, (iii) at the
time of any breach or failure to fulfill or comply with any obligations under
Section 5 of the Convertible Notes Agreement unless expressly permitted under
this Agreement, or (iv) as may be otherwise agreed by the Company and the
Supporting Noteholder in a signed agreement. For the avoidance of doubt, upon
the Grace Period Termination all Obligations shall be accelerated and
immediately due and payable in full in cash without notice, demand, or any other
action. For further avoidance of doubt, during the Support Period, the
Supporting Unsecured Noteholder agrees to forbear from taking, and shall direct
the Convertible Notes Trustee to forbear from taking, any of the Enforcement
Actions. The Supporting Unsecured Noteholder further agrees that if the
Convertible Notes Trustee takes any Enforcement Action inconsistent with the
Supporting Unsecured Noteholder’s obligations under this Agreement with respect
such Enforcement Action, such Supporting Unsecured Noteholder shall use
commercially reasonable efforts to cause the Convertible Notes Trustee to cease
and refrain from taking such Enforcement Action.

 

(f)            Claims. Regardless of whether or not the Bankruptcy Court
approves the releases set forth in the Plan against the Released Parties, during
the Support Period and after the Effective Date, the Supporting Noteholder (in
any capacity) hereby covenants and agrees not to pursue any claims that the
Supporting Noteholder may have against the current and former directors and
officers of the Company, solely in such capacity.

 

(g)            Cash Collateral Orders. Subject to the terms of this Agreement,
and during the Support Period, the Supporting Secured Noteholder agrees to
(i) work in good faith to negotiate and to prepare the Cash Collateral Orders,
(ii) use its commercially reasonable efforts to assist the Company in obtaining
entry of and to support such entry of the Cash Collateral Orders, and
(iii) object to and not propose, seek approval for, or support any (x) debtor in
possession financing or (y) use of cash collateral that is not consistent with
the Cash Collateral Orders.

 

(h)            Exit Facility. The Supporting Secured Noteholder agrees to work
in good faith to negotiate and execute the Exit Financing Commitment Letter.
Subject to the conditions set forth in the Exit Financing Commitment Letter, the
Supporting Secured Noteholder agrees to (i) work in good faith to negotiate and
execute the Exit Facility Agreement, (ii) use its commercially reasonable
efforts to assist the Company in obtaining approval of the Exit Facility and any
documentation thereof in the Confirmation Order, and (iii) object to and not
propose, seek approval for, or support any financing to consummate the Plan that
is not consistent with the Exit Facility, Exit Financing Commitment Letter, and
Exit Facility Agreement.

 

(i)            New Corporate Governance Documents. The Supporting Unsecured
Noteholder hereby agrees to provide drafts of the New Corporate Governance
Documents through Dentons to Weil no later than fourteen (14) days after the
Petition Date.

 



 



2Capitalized terms used in this Section 3(e) and not otherwise defined herein
shall have the meanings ascribed in the Convertible Notes Agreement.

 



 10 

 

 

4.            Agreements of the Company.

 

(a)            General Covenants.

 

i.            The Company acknowledges and agrees to the provisions in
Section 3(e) of this Agreement;

 

ii.            The Company agrees to (i) work in good faith to negotiate and to
prepare the Cash Collateral Orders, (ii) use its commercially reasonable efforts
to obtaining entry of and to support such entry of the Cash Collateral Orders,
and (iii) object to and not propose, seek approval for, or support any
(x) debtor in possession financing or (y) use of cash collateral that is not
consistent with the Cash Collateral Orders.

 

iii.            The Company agrees to work in good faith to negotiate and
execute the Exit Financing Commitment Letter. Subject to the conditions set
forth in the Exit Financing Commitment Letter, the Company agrees to (i) work in
good faith to negotiate and execute the Exit Facility Agreement, (ii) use its
commercially reasonable efforts in obtaining approval of the Exit Facility and
any documentation thereof in the Confirmation Order, and (iii) object to and not
propose, seek approval for, or support any financing to consummate the Plan that
is not consistent with the Exit Facility, Exit Financing Commitment Letter, and
Exit Facility Agreement; and

 

iv.            The Plan shall provide that all obligations in respect of the
Convertible Notes and Secured Notes constitute Allowed Claims, as to the
(y) Convertible Notes in an amount not less than $169,165,000.00 plus accrued
interest, fees and expenses (including the Supporting Unsecured Noteholder’s and
Convertible Notes Trustee’s reasonable and documented fees and out-of-pocket
expenses), and (z) Secured Notes in an amount not be less than $61,351,000.00
plus accrued interest, premiums, fees and expenses (including the Supporting
Secured Noteholder’s and Secured Notes Trustee’s reasonable fees and expenses).

 

(b)            Support Period Covenants. The Company agrees that the Company
shall, and shall cause each of its subsidiaries included in the definition of
Company, to:

 

i.            not rescind, cancel, modify, supplement or replace its Preferred
Stock Rights Agreement, dated as of December 30, 2019, or execute or implement
any agreement, plan or document with terms or intent similar thereto;

 

ii.            (i) not take or permit any action to (w) cause an “ownership
change” of the Company (within the meaning of Section 382 of the Tax Code),
other than any ownership change resulting from any action taken by or caused by
the Supporting Noteholder or any Affiliate thereof on or after April 4, 2020 (an
“Ownership Change”), (x) amend any of its income tax returns, (y) file any
income tax return in a manner inconsistent with past practice (unless otherwise
required by law), or (z) dispose of any of its assets (or otherwise recognize
income or gain) outside the ordinary course of business (other than as a result
of or as contemplated by the Plan or this Agreement), in each case, to the
extent such action would impair the value or availability for use of the
Company’s net operating loss carryforwards, tax credits, or other tax attributes
for U.S. federal income tax purposes as of the Company’s taxable year ending on
December 31, 2019 (collectively, the “Tax Attributes”), assuming, for avoidance
of doubt, that since January 1, 2013, an Ownership Change has not occurred as of
May 31, 2020 and (ii) shall comply with Section 2(e) in respect of the No
Trading Order;

 



 11 

 

 

iii.            support and take all actions necessary or reasonably requested
by the Supporting Noteholder to effectuate and facilitate the Solicitation,
approval of the Disclosure Statement, approval and entry of the Confirmation
Order, and confirmation and consummation of the Plan within the timeframes
contemplated by this Agreement;

 

iv.            work in good faith to (A) negotiate, deliver and execute the
remaining Definitive Documents and any other required agreements to effectuate
and consummate the Restructuring Transactions as contemplated by this Agreement
and the Plan and (B) obtain (1) approval by the Bankruptcy Court of the
Solicitation materials and (2) entry of the Confirmation Order by the Bankruptcy
Court in accordance with the Bankruptcy Code, the Bankruptcy Rules and the
timeframes set forth in this Agreement;

 

v.            use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring Transactions
embodied in or contemplated by the Plan, if any;

 

vi.            not take any action that is inconsistent in any material respect
with, or is intended to frustrate, delay or impede in any material respect the
timely approval and entry of the Confirmation Order and consummation of the
Restructuring Transactions and the Plan;

 

vii.            not directly or indirectly, through any Person, seek, solicit,
propose, support, assist, fail to object to, engage in negotiations in
connection with or participate in the formulation, preparation, filing, or
prosecution of any restructuring or reorganization of any Debtor that is
inconsistent with the Plan or object to or take or fail to take any other action
that is inconsistent with or that would reasonably be expected to prevent,
interfere with, delay, or impede the Solicitation, approval of the Disclosure
Statement, approval and entry of the Confirmation Order or the confirmation and
consummation of the Plan and the Restructuring Transactions;

 



 12 

 

 

viii.            provide draft copies of all motions or applications and other
documents related to the Plan and Restructuring Transaction (including all
substantive “first day” and “second day” motions and orders, the Plan, the
Disclosure Statement, ballots, Plan Supplement and other Solicitation materials
in respect of the Plan and any proposed amended version of the Plan or the
Disclosure Statement, and a proposed Confirmation Order) the Company intends to
file with the Bankruptcy Court to the Supporting Noteholder’ Counsel, if
reasonably practicable, at least four (4) days prior to the date when the
Company intends to file any such pleading or other document, and any other
required agreements to effectuate and consummate the Plan and Restructuring
Transactions as contemplated by this Agreement and the Plan (provided, that if
delivery of such motions, orders, or materials at least four (4) days in advance
is not reasonably practicable prior to filing, such motion, order or material
shall be delivered as soon as reasonably practicable prior to filing) and shall
consult in good faith with the Supporting Noteholder’s counsel regarding the
form and substance of any such proposed filing with the Bankruptcy Court;
provided, however, the Company shall not file any Definitive Document without
first obtaining the approval of the Supporting Noteholder as required in
Sections 2(a-b) hereof;

 

ix.            to the extent any legal or structural impediments arise that
would prevent, hinder or delay the consummation of the Plan and Restructuring
Transactions contemplated by the Definitive Documents, negotiate, in good faith,
appropriate additional or alternative provisions to address any such
impediments; provided, however, that the Parties agree no such legal or
structural impediments exist as of the Support Effective Date;

 

x.            timely file with the Bankruptcy Court a written objection to any
motion filed with the Bankruptcy Court by a third party seeking the entry of an
order (A) directing the appointment of an examiner with expanded powers or a
trustee, (B) converting any of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or
(D) modifying or terminating the Company’s exclusive right to file and/or
solicit acceptances of a plan of reorganization;

 

xi.            pay in cash all reasonable and documented fees and expenses of
Supporting Noteholder (including attorney’s fees) and the Trustees (A) within
two (2) calendar days of receipt of an invoice therefor (as well as such
estimated fees and expenses for the time period preceding the Petition Date) and
(B) within five (5) Business Days of receipt of an invoice therefor if subject
to any required approvals of the Bankruptcy Court, from time to time thereafter
(but not more often than every two weeks and for payment on the Effective Date)
regardless of whether the Restructuring Transaction or Plan is or has been
consummated;

 

xii.            if the Company becomes aware of any breach by the Company or its
representatives of any of the obligations, representations, warranties or
covenants of the Company set forth in this Agreement or the Plan, the Company
shall furnish prompt written notice (and in any event within three (3) Business
Days of obtaining actual knowledge) to counsel to the Supporting Noteholder and
shall use commercially reasonable efforts to take all remedial action reasonably
necessary as soon as reasonably practicable to cure such breach;

 

xiii.            operate their business in the ordinary course in a manner
consistent with past practice in all material respects (other than any changes
in operations resulting from or relating to the Plan or the commencement of the
Chapter 11 Cases with the Supporting Noteholder’s consent);

 



 13 

 

 

xiv.            to the extent any legal or structural impediments arise that
would prevent, hinder or delay the consummation of the Plan and Restructuring
Transactions contemplated by the Definitive Documents, negotiate, in good faith,
appropriate additional or alternative provisions to address any such impediments
to the Supporting Noteholder’s satisfaction;

 

xv.            not acquire or divest (by merger, exchange, consolidation,
acquisition of stock or assets, or otherwise), or file any motion or application
seeking authority to acquire or divest, (A) any corporation, partnership,
limited liability company, joint venture, or other business organization or
division or (B) the Company’s assets other than in the ordinary course of
business or with the advance written consent of the Supporting Noteholder;

 

xvi.            neither challenge, nor fail to oppose any challenge by a third
party of, the validity and enforceability of the Convertible Notes, Secured
Notes or the Obligations (in this instance, as utilized in either the
Convertible Notes Agreement or the Secured Notes Indenture) in any way,
including not seeking or failing to oppose any such request for a determination
or the avoidance, disallowance, recharacterization, reduction, offset,
recoupment or subordination of the Convertible Notes, Secured Notes or the
Obligations (in this instance, as utilized in either the Convertible Notes
Agreement or the Secured Notes Indenture);

 

xvii.            not redeem, purchase, issue, acquire or offer to acquire any
Interests, or pay any dividend or make any distribution on account thereof;

 

xviii.            not place, amend, or supplement any insurance policy other
than ordinary course renewals of insurance policies (excluding directors’ and
officers’ insurance) on the same terms as existed as of the Support Effective
Date and placement of the D&O Tail; and

 

xix.            use commercially reasonable efforts to minimize any and all
severance or related obligations of the Company that could be caused as a result
of (A) a post-Effective Date departure or termination, and (B) (1) the direct or
indirect acquisition of any equity interests or assets of the Company by IEH or
any Affiliate of IEH, whether by purchase, conversion or exchange, (2) the
merger or consolidation of the company with or into IEH or any Affiliate of IEH,
or (3) the replacement of incumbent directors of the Company with directors of
the Company appointed by IEH or any of its Affiliates.

 



 14 

 

 

5.            Termination of Agreement.

 

(a)            This Agreement shall terminate (i) automatically upon completion
of an Alternative Restructuring, (ii) automatically upon the Effective Date, or
(iii) unless cured prior thereto, three (3) Business Days following the delivery
of written notice (in accordance with Section 19 hereof) that has not been
retracted by the sender in writing from: (x) a Supporting Noteholder to the
Company at any time after the occurrence and during the continuance of any
Creditor Termination Event (as defined below); or (y) the Company to the
Supporting Noteholder at any time after the occurrence and during the
continuance of any Company Termination Event (as defined below). Notwithstanding
any provision to the contrary in this Section 5, no Party may exercise any of
its respective termination rights as set forth herein if such Party has
breached, or failed to perform or comply in all material respects with the terms
and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions), with such failure
to perform or comply causing, or resulting in, the occurrence of a Creditor
Termination Event or Company Termination Event specified herein. The Company
acknowledges and agrees and shall not dispute that after the commencement of the
Chapter 11 Cases, the giving of notice of termination of this Agreement by any
Party pursuant to this Agreement shall not be a violation of the automatic stay
of section 362 of the Bankruptcy Code (and the Company hereby waives, to the
fullest extent permitted by law, the applicability of the automatic stay to the
giving of such notice); provided, however, that nothing herein shall prejudice
any Party’s rights to argue that the giving of notice of default or termination
was not proper under the terms of this Agreement.

 

(b)            A “Creditor Termination Event” shall mean any of the following:

 

i.            the breach or default by the Company or its failure to fulfill or
comply with any of the undertakings, agreements, representations, warranties, or
covenants of the Company set forth herein (for the avoidance of doubt, including
those in the Plan) or in the Convertible Notes Agreement in any material
respect;

 

ii.            the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling,
judgment, or order enjoining the consummation of or rendering illegal the Plan
or the Restructuring, and either (A) such ruling, judgment, or order has been
issued at the request of or with the acquiescence of the Company, or (B) in all
other circumstances, such ruling, judgment, or order has not been stayed,
reversed, or vacated within ten (10) Business Days after such issuance;

 

iii.            if the Company has not satisfied any of the following
milestones:

 

1.On or before July 13, 2020, the Debtors and the Exit Facility Lender shall
execute the Exit Financing Commitment Letter;

 

2.The Debtors shall commence the respective prepackaged Chapter 11 Cases in the
Bankruptcy Court no later than July 7, 2020;

 

3.Each Debtor shall file the Plan and Disclosure Statement by no later than the
Petition Date;

 

4.The Debtors shall file a motion seeking approval of the Cash Collateral Orders
on the Petition Date;

 



 15 

 

 

 

5.The Interim Cash Collateral Order shall be entered in the Chapter 11 Cases by
no later than two (2) Business Days after the Petition Date, and shall not be
reversed, vacated, stayed, appealed, or subject to a request for a new trial,
reargument, or rehearing as of the entry of the Final Cash Collateral Order;



 

6.The No Trading Order shall have been entered by the Bankruptcy Court on an
interim basis by no later than two (2) Business Days after the Petition Date;

 

7.The No Trading Order shall have been entered by the Bankruptcy Court on a
final basis by no later than forty-one (41) calendar days after the Petition
Date, which order shall become a Final Order by no later than fifty-five (55)
calendar days after the Petition Date;

 

8.The Company shall obtain a Bankruptcy Court order approving the assumption of
this Agreement and the Termination Fee by no later than forty-one (41) calendar
days after the Petition Date, which order shall become a Final Order by no later
than fifty-five (55) calendar days after the Petition Date;

 

9.The Final Cash Collateral Order shall be entered in the Chapter 11 Cases by no
later than forty-one (41) calendar days after the Petition Date, and such Final
Cash Collateral Order shall not be reversed, vacated, stayed, appealed, or
subject to a request for a new trial, reargument, or rehearing as of the
Effective Date;

 

10.An order approving the Disclosure Statement shall be entered in the
Chapter 11 Cases by no later than forty-one (41) calendar days after the
Petition Date;

 

11.The Confirmation Order shall be entered in the Chapter 11 Cases by no later
than forty-one (41) calendar days after the Petition Date; and

 

12.The Effective Date shall occur no later than forty-five (45) calendar days
after the Petition Date.

 

iv.            a breach or event of default occurs and is continuing under the
Cash Collateral Orders, or Exit Facility Commitment Letter;

 

v.             the Company files any plan of reorganization or liquidation (or
disclosure statement related thereto) in the Chapter 11 Cases other than in
respect of the Plan without the prior written consent of the Supporting
Noteholder;

 



16

 

 

vi.            after filing of any Definitive Document with the Bankruptcy
Court, (A) any amendment or modification to any such Definitive Document is made
by the Company or (B) any pleading or request that seeks Bankruptcy Court
approval to amend or modify any such Definitive Document is made by the Company,
and such amendment, modification, request or filing is (1) inconsistent in any
material respect with any Definitive Document and (2) not in form and substance
reasonably acceptable to the Supporting Noteholder;

 

vii.           the Bankruptcy Court grants relief that is inconsistent in any
material respect with any Definitive Document that has been filed with the
Bankruptcy Court, including the Court’s denial of a motion to approve any such
Definitive Document (which, for the avoidance of doubt, shall apply to the
request for approval in the Confirmation Order of all Plan Documents);

 

viii.          (A) a trustee, receiver, or examiner with expanded powers is
appointed in one or more of the Chapter 11 Cases, (B) the filing by the Company
of a motion or other request for relief seeking to dismiss any of the Chapter 11
Cases or convert any of the Chapter 11 Cases to cases under Chapter 7 of the
Bankruptcy Code, (C) entry of an order by the Bankruptcy Court dismissing any of
the Chapter 11 Cases or conversion of any of the Chapter 11 Cases to a case
under Chapter 7 of the Bankruptcy Code, or (D) the Company fails to take
commercially reasonable efforts to object to the appointment of an equity
committee in the Chapter 11 Cases;

 

ix.             the Company challenges, or fails to defend, the validity and
enforceability of the Convertible Notes, Secured Notes, or the Obligations (in
this instance, as utilized in either the Convertible Notes Agreement or the
Secured Notes Indenture) in any way, including seeking or failing to oppose any
such determination or concerning the avoidance, disallowance,
recharacterization, reduction, offset, recoupment or subordination of the
Convertible Notes, Secured Notes, or the Obligations;

 

x.             the Bankruptcy Court enters an order in the Chapter 11 Cases
terminating the Company’s exclusive right to file or solicit a plan or plans of
reorganization or liquidation pursuant to Section 1121 of the Bankruptcy Code;

 

xi.            the Company sells, or files any motion or application seeking
authority to sell or abandon a portion of the Company’s assets outside the
ordinary course without the prior written consent of the Supporting Noteholder;

 

xii.           the Company (A) gives notice of termination of this Agreement, or
(B) files a motion or pleading with the Bankruptcy Court seeking to reject or
authority to terminate this Agreement;

 

xiii.           the Company fails to pay, in accordance with this Agreement, the
Supporting Noteholder’s and the Trustees’ reasonable and documented fees and
expenses, including attorneys’ fees, promptly upon invoice;

 



17

 

 

xiv.          an order is (or orders are) entered by the Bankruptcy Court
granting relief from the automatic stay, under Section 362 of the Bankruptcy
Code, to the holder or holders of any security interest to permit any exercise
of remedies as to any of the Company’s assets (other than in respect of
collection solely from available insurance proceeds) having a fair market value
of $2,000,000 or more in the aggregate;

 

xv.           the Company (A) seeks to enter into or the Bankruptcy Court
approves an Alternative Restructuring or (B) provides notice to counsel to the
Supporting Noteholder of its intent to enter into an Alternative Restructuring,
including a refinancing of any Notes not contemplated by the Plan;

 

xvi.          the Confirmation Order fails to expressly approve the Existing
Stock Settlement and settlement of Indemnification Claims as provided for in
Sections 5.3 and/or 8.5 of the Plan;

 

xvii.         (w) an “Ownership Change,” (x) any amendment of the Company’s
income tax returns, (y) any filing of the Company’s income tax returns in a
manner inconsistent with past practice (unless otherwise required by law), or
(z) any disposition of the Company’s assets (or other income or gain
recognition) outside the ordinary course of business (other than as a result of
or as contemplated by the Restructuring Transactions or this Agreement), in each
case, to the extent such action would impair the value or availability for use
of the Company’s Tax Attributes, assuming, for avoidance of doubt, that since
January 1, 2013, an Ownership Change has not occurred as of the May 31, 2020;

 

xviii.         if the Company is determined not to have, loses, or is deprived
of any right, title, or interest in or to (including availability for use) one
or more of its material Assets, or the Company’s right, title, or interest in or
to one or more of its material Assets is disputed and the Company fails to
obtain a Final Order confirming such right, title, or interest on or before the
Effective Date;

 

xix.           if the Company fails to provide the Supporting Noteholder, on
each of July 14, 2020, August 7, 2020 and within three (3) Business Days before
the Effective Date, an updated Ownership Change Analysis, based on facts known
to the Company at such time, prepared by a “Big 4” accounting firm, but covering
the additional period through a date that is no more than seven (7) days before
the date of delivery, showing that no “ownership change” of the Company (within
the meaning of Section 382 of the Tax Code) has occurred;

 

xx.            the occurrence of any breach, default or event of default under
the Convertible Notes Indenture not caused by or related to (x) the failure to
make the Principal Payment on the Maturity Date, or (y) the commencement of the
Chapter 11 Cases; and/or

 



18

 

 

xxi.           the occurrence of any breach, default or event of default under
the Secured Notes Indenture not caused by or related to (a) the commencement of
the Chapter 11 Cases; or (b) the failure to comply with Sections 4.2, 4.3
(solely in respect of the $1.25 million loan under the Paycheck Protection
Program), and 4.10 of the Secured Notes Indenture or if applicable bankruptcy
law precludes the performance of any of the terms or covenants in the Secured
Notes Indenture; provided, however, that the failure to comply with Section 4.10
of the Secured Notes Indenture will be only for the fiscal quarter ended
June 30, 2020 (but not in respect of any subsequent time period, including if
the fiscal quarter ended June 30, 2020 is relevant to such determination).

 

(c)           A “Company Termination Event” shall mean any of the following:

 

i.              the breach by the Supporting Noteholder of any of the
undertakings, agreements, representations, warranties, or covenants of the
Supporting Noteholder set forth herein in any material respect;

 

ii.             the board of directors, managers, members, or partners, as
applicable, of any Company entity party hereto determines, after consultation
with counsel, that continued performance under this Agreement would be
reasonably expected to violate the exercise of its fiduciary duties under
applicable law;

 

iii.            the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any ruling,
judgment, or order enjoining the consummation of or rendering illegal the Plan
or the Restructuring, and (a) such ruling, judgment, or order has not been
stayed, reversed, or vacated within ten (10) Business Days after such issuance
despite the commercially reasonable efforts of the Company, (b) absent a prior
agreement of the Supporting Noteholder and the Exit Facility Lender to modify
the Plan or the Restructuring in such a manner as to moot the aspects of the
Plan or Restructuring enjoined or rendered illegal in their sole discretion;

 

iv.            if the Supporting Noteholder terminates this Agreement;

 

v.            the Bankruptcy Court enters an order (A) directing the appointment
of a trustee in the Chapter 11 Cases, (B) converting the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, or (C) dismissing the Chapter 11
Cases, as to each absent a request for such relief and despite opposition
thereto by the Company; and/or

 

vi.            if the Effective Date has not occurred by the Outside Date.

 

Notwithstanding the foregoing, any of the dates or deadlines set forth in
Section 5(a), 5(b) and 5(c) may be extended in writing by agreement of the
Company and the Supporting Noteholder (email being sufficient).

 

(d)           Mutual Termination. This Agreement may be terminated by mutual
agreement of the Company and the Supporting Noteholder, including upon the
receipt of written notice delivered in accordance with Section 19 hereof.

 



19

 

 

(e)           Effect of Termination. Subject to the proviso contained in
Section 5(a) hereof, upon the termination of this Agreement in accordance with
this Section 5, and except as provided in Section 13 hereof, this Agreement (and
the Support Period and the Grace Period) shall forthwith become void and of no
further force or effect and each Party shall, except as provided otherwise in
this Agreement, be immediately released from its liabilities, obligations,
commitments, undertakings and agreements under or related to this Agreement, the
Plan, the Cash Collateral Orders, the Exit Financing Commitment Letter and the
Exit Facility (and the Convertible Notes Agreement as to forbearance of rights
and remedies during the Grace Period) and shall have all the rights and remedies
that it would have had and shall be entitled to take all actions, whether with
respect to the Restructuring, Plan or otherwise, that it would have been
entitled to take had it not entered into this Agreement (or agreed to
forbearance of rights and remedies during the Grace Period in the Convertible
Notes Agreement), including all rights and remedies available to it under
applicable law; provided, further, that notwithstanding anything in this
Agreement, the votes of the Supporting Noteholder in respect of the Plan shall
be, immediately and automatically without further action by the Supporting
Noteholder, deemed votes to reject the Plan and opt-outs of the releases in the
Plan upon termination of this Agreement or the Support Period prior to the
Effective Date pursuant to the terms hereof; provided, however, that in no event
shall any such termination relieve a Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination.

 

(f)           Termination Fee. If the Supporting Noteholder terminates this
Agreement prior to the commencement of the Chapter 11 Cases for any reason other
than the termination event set forth in Section 5(b)(iii)(1), then the Company
shall promptly remit to Supporting Noteholder $5,000,000 (five million United
States Dollars) in cash or add such amount to the principal amount of the
Secured Notes as of the date of termination. If the Supporting Noteholder
terminates this Agreement after the commencement of the Chapter 11 Cases as a
result of a Creditor Termination Event under Sections 5(b)(i);
5(b)(iii)(2),(3) and (4); 5(b)(v); 5(b)(vi); 5(b)(ix); 5(b)(xi); 5(b)(xii);
5(b)(xiii); 5(b)(xv); 5(b)(xvii); 5(b)(xviii) to the extent resulting from an
action or omission by the Company, or 5(b)(xix); then the Company shall promptly
remit to Supporting Noteholder $5,000,000 (five million United States Dollars)
in cash or add such amount to the principal amount of the Secured Notes as of
the date of termination; provided, that for the avoidance of doubt no
Termination Fee will be due, if the Supporting Noteholder terminates this
Agreement as a result of the Company’s determination that the Exit Facility or
Exit Facility Commitment Letter are not reasonably satisfactory; provided,
further, that only one Termination Fee may ever become due and owing by the
Company pursuant to this Agreement and the Convertible Notes Agreement.

 

(g)           No Waiver. If the Restructuring and Plan are not consummated,
nothing herein shall be construed as a waiver by any Party of any or all of such
Party’s rights, and the Parties expressly reserve any and all of their
respective rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

 



20

 

 

6.            Definitive Documents; Good Faith Cooperation; Further Assurances.

 

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery,
implementation, and consummation of the Plan and the Restructuring, as well as
the negotiation, drafting, execution, and delivery of the Definitive Documents.
Furthermore, subject to the terms hereof, each of the Parties shall (i) take
such action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, including making
and filing any required regulatory filings, and (ii) refrain from taking any
action that would frustrate the purposes and intent of this Agreement.

 

7.            Representations and Warranties.

 

(a)            Each Party, severally (and not jointly), represents and warrants
to the other Parties that the following statements are true, correct, and
complete as of the date hereof (or as of the date a party becomes a Supporting
Noteholder party hereto):

 

i.              such Party is validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization, and has all requisite
corporate, partnership, limited liability company, or similar authority to enter
into this Agreement and carry out the transactions contemplated hereby and
perform its obligations contemplated hereunder; and the execution and delivery
of this Agreement and the performance of such Party’s obligations hereunder have
been duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

 

ii.             the execution, delivery, and performance by such Party of this
Agreement does not and will not (A) violate any material provision of law, rule,
or regulation applicable to it or any of its subsidiaries or its charter or
bylaws (or other similar governing documents) or those of any of its
subsidiaries, or (B) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material debt
obligation to which it or any of its subsidiaries is a party except for the
filing of the Chapter 11 Cases;

 

iii.            the execution, delivery, and performance by such Party of this
Agreement does not and will not require any material registration or filing
with, consent or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary and/or required by the SEC or other securities regulatory
authorities under applicable securities laws; and

 

iv.            this Agreement is the legally valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally.

 



21

 

 

(b)          The Supporting Noteholder represents and warrants to the other
Parties that, as of the date hereof (or as of the date the Supporting Noteholder
becomes a party hereto), such Supporting Noteholder (i) is the owner of the
aggregate principal amount of the Notes or Interests set forth below its name on
the signature page hereto (or below its name on the signature page of a Joinder
Agreement for any Supporting Noteholder that becomes a party hereto after the
date hereof) and does not own any other Notes or Interests, and/or (ii) has,
with respect to the beneficial owners of such Notes, (A) sole investment or
voting discretion with respect thereto, (B) full power and authority to vote on
and consent to matters concerning such Notes or to exchange, assign, and
transfer such Notes, and (C) full power and authority to bind or act on the
behalf of, such beneficial owners.

 

(c)          The Supporting Noteholder makes the representations and warranties
set forth in Section 20(c) hereof, and in each case, to the other Parties.

 

(d)          The Company represents and warrants that:

 

i.            as of the Support Effective Date and Plan Effective Date, the
Company has not and will not have had an ownership change pursuant to
Section 382 of the Tax Code since January 1, 2013 that would impair the value or
availability of the Company’s Tax Attributes, other than any ownership change
resulting from any action taken by or caused by the Supporting Noteholder or any
Affiliate thereof on or after April 4, 2020;

 

ii.           from and after the Support Effective Date, the Company shall not
have (x) amended any of its income tax returns, (y) filed any income tax return
in a matter inconsistent with past practice (unless otherwise required by law),
or (z) disposed of any of its assets (or otherwise recognized income or gain)
outside the ordinary course of business (other than as a result of or as
contemplated by the Restructuring Transactions, Plan or this Agreement), in each
case, to the extent such action would impair the value or availability for use
of the Company’s Tax Attributes; and

 

iii.         since April 4, 2020, other than as a result of or as contemplated
by the Restructuring Transactions, this Agreement, or the Plan, (a) the Company
has not (i) issued or sold any shares of its common stock or any option, warrant
or right to acquire common stock of the Company or (ii) redeemed, purchased or
otherwise acquired any shares of its common stock or any option, warrant or
right to acquire common stock of the Company, and (b) to the best of the
Company’s knowledge and belief, no “5-percent shareholder” (within the meaning
of Section 382 of the Tax Code and the Treasury Regulations promulgated
thereunder) has acquired shares of common stock of the Company.”

 

8.             Disclosure; Publicity.

 

The Company shall submit drafts to Dentons, as the Supporting Noteholder’s
counsel, of any press releases that constitute disclosure of the existence of
the terms of this Agreement or any amendment to the terms of this Agreement at
least one (1) Business Day prior to making any such disclosure, and consult with
the Supporting Noteholder’s with respect thereto in good faith. Except as
required by applicable law or otherwise permitted under the terms of any other
agreement between the Company and any Supporting Noteholder, no Party or its
advisors shall disclose to any person or entity (including, for the avoidance of
doubt, any other Party), other than advisors to the Company, the principal
amount or percentage of the Notes held by any Supporting Noteholder without such
Supporting Noteholder’s consent; provided, however, that if such disclosure is
required by law, subpoena, or other legal process or regulation, the disclosing
Party shall afford the relevant Supporting Noteholder a reasonable opportunity
to review and comment in advance of such disclosure and consult with the
Supporting Noteholder with respect thereto in good faith, and shall take all
reasonable measures to limit such disclosure (the expense of which, if any,
shall be borne by the relevant Supporting Noteholder). Notwithstanding the
provisions in this Section 8, any Party may disclose, to the extent consented to
in writing by the Supporting Noteholder, such Supporting Noteholder’s individual
holdings.

 



22

 

 

9.             Amendments and Waivers.

 

(a)           Other than as set forth in Section 9(b), this Agreement, including
any exhibits or schedules hereto, may not be waived, modified, amended, or
supplemented except with the written consent of the Company and the Requisite
Creditors (such consent to be provided or withheld by the Supporting Noteholder
on the terms and conditions otherwise set forth in this Agreement, and if not
expressly set forth in this Agreement, then not to be unreasonably withheld,
conditioned, or delayed);

 

(b)           Notwithstanding Section 9(a):

 

i.              any waiver, modification, amendment, or change to this Section 9
shall require the written consent of all of the Parties;

 

ii.             any modification, amendment, or change to the definition of
“Requisite Creditors” shall require the written consent of each Supporting
Noteholder included in such definition and the Company;

 

iii.            any material modification, amendment, or change with respect to
the Cash Collateral Orders shall require the consent of the Supporting Secured
Holder; and

 

iv.            any material modification, amendment, or change with respect to
the Exit Financing Commitment Letter or the Exit Facility shall require the
consent of the Exit Facility Lender.

 

10.          Effectiveness.

 

This Agreement shall become effective and binding upon each Party upon the
execution and delivery by all Parties of an executed signature page hereto and
shall become effective and binding on all Parties on the Support Effective Date.

 

11.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)           Except to the extent that the Bankruptcy Code or other federal law
is applicable or to the extent that a Definitive Document provides otherwise,
the rights, duties, and obligations arising under this Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of New York, without giving effect to the principles of conflicts of
laws thereof.

 



23

 

 

(b)           Each of the Parties irrevocably agrees that any legal action,
suit, or proceeding arising out of or relating to this Agreement brought by any
Party shall be brought and determined in any federal or state court in New York,
New York (“NY Courts”) and each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such proceeding
arising out of or relating to this Agreement, the Plan or the Restructuring.
Each of the Parties agrees not to commence any proceeding relating to this
Agreement, the Plan or the Restructuring except in the NY Courts, other than
proceedings in any court of competent jurisdiction to enforce any judgment,
decree, or award rendered by any NY Courts. Each of the Parties further agrees
that notice as provided in Section 19 shall constitute sufficient service of
process and the Parties further waive any argument that such service is
insufficient. Each of the Parties hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any proceeding arising out of or relating to this Agreement or the
Restructuring, (i) any claim that it is not personally subject to the
jurisdiction of the NY Courts for any reason, (ii) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment, or
otherwise) and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper, or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 11(b) shall be brought in
the Bankruptcy Court and each of the Parties (a) irrevocably submits to the
exclusive jurisdiction of the Bankruptcy Court; (b) waives any objection to
laying venue in any such action or proceeding in the Bankruptcy Court; and
(c) waives any objection that the Bankruptcy Court is an inconvenient forum or
does not have jurisdiction over any Party to this Agreement.

 

(c)           EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

12.           Specific Performance/Remedies.

 

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to seek specific performance and
injunctive or other equitable relief as a remedy of any such breach, without the
necessity of proving the inadequacy of money damages as a remedy, including an
order of the Bankruptcy Court requiring any Party to comply promptly with any of
its obligations hereunder. Except as set forth in Section 5(f) hereof, the
Parties agree that such relief will be their only remedy against the applicable
other Party with respect to any such breach, and that in no event will any Party
be liable for monetary damages (including consequential, special, indirect or
punitive damages or damages for lost profits).

 

24

 





 

13.           Survival.

 

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties in this Section 13 and Sections
5(e), 5(f), 5(g), 12, 15, 16, 17, 18, 19, 20 and 21 hereof (and any defined
terms used in any such Sections) shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof; provided,
however, that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.

 

14.           Headings.

 

The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

15.           Successors and Assigns; Severability; Several Obligations.

 

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 15 shall be deemed to permit Transfers of the Notes or Claims arising
under the Notes other than in accordance with the express terms of this
Agreement. If any provision of this Agreement, or the application of any such
provision to any person or entity or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. The agreements,
representations, and obligations of the Parties are, in all respects, ratable
and several and neither joint nor joint and several.

 

16.           No Third-Party Beneficiaries.

 

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

 

17.           Prior Negotiations; Entire Agreement.

 

This Agreement amends, restates and supersedes in its entirety the Restructuring
Support Agreement dated as of May 31, 2020 entered into by the parties thereto,
which agreement is of no further force or effect. The Convertible Notes
Agreement and this Agreement, including the exhibits and schedules hereto
(including the Plan), constitutes the entire agreement of the Parties and
supersedes all other prior negotiations with respect to the subject matter
hereof and thereof, except that the Parties acknowledge that any confidentiality
agreements (if any) heretofore executed between the Company and each Supporting
Noteholder shall continue in full force and effect in accordance with their
terms; provided, however, that this Agreement supersedes the Convertible Notes
Agreement solely to the extent this Agreement is expressly inconsistent with the
Convertible Notes Agreement.

 



25

 



 

18.           Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
electronic mail, or otherwise, which shall be deemed to be an original for the
purposes of this paragraph.

 

19.           Notices.

 

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail or overnight courier (including via
Fedex, DHL, UPS, etc.) to the following addresses:

 

(1)If to the Company, to:      VIVUS, Inc.  900 East Hamilton Avenue, Suite 550.
 Campbell, CA 95008  Attn: John Amos   (amos@vivus.com)   John L. Slebir
  (slebir@vivus.com)

 

 With a copy to:      Weil, Gotshal & Manges LLP  767 Fifth Avenue  New York, NY
10153  Attention:      Matt Barr, Esq.    (matt.barr@weil.com)    Gabriel A.
Morgan, Esq.    (gabriel.morgan@weil.com)    Natasha S. Hwangpo, Esq.   
(natasha.hwangpo@weil.com)

 



26

 

 

(2)       If to the Supporting Noteholder, or a transferee thereof, to the
address set forth below the Supporting Noteholder’s signature (or as directed by
any transferee thereof), as the case may be, with copies to:

 

Dentons US LLP   1221 Avenue of the Americas   New York, NY 10020   Attention:
Oscar N. Pinkas, Esq.     (oscar.pinkas@dentons.com)     Brian E. Greer, Esq. 
   (brian.greer@dentons.com)     Lauren Macksoud    
(lauren.macksoud@dentons.com) 



 

Any notice given by overnight courier (including via Fedex, DHL, UPS, etc.)
shall be effective when received. Any notice given by electronic mail shall be
effective upon oral, machine, or electronic mail (as applicable) confirmation of
transmission.

 

20.           No Solicitation; Representation by Counsel; Adequate Information.

 

(a)           This Agreement is not and shall not be deemed to be a solicitation
for votes in favor of the Plan in the Chapter 11 Cases. The acceptances of any
Supporting Noteholder with respect to the Plan will not be solicited until such
Supporting Noteholder has received the Disclosure Statement and related ballots
and solicitation materials. In addition, this Agreement is not and shall not be
deemed an offer with respect to the issue or sale of securities to any person or
entity, or the solicitation of an offer to acquire or buy securities, in any
jurisdiction where such offer or solicitation would be unlawful.

 

(b)           Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.

 

(c)           The Supporting Noteholder acknowledges, agrees, and represents to
the other Parties that it (i) is a “qualified institutional buyer” as such term
is defined in Rule 144A of the Securities Act, (ii) is an “accredited investor”
as such term is defined in Rule 501 of Regulation D of the Securities Act,
(iii) understands that if it is to acquire any securities, as defined in the
Securities Act, pursuant to the Restructuring, such securities have not been
registered under the Securities Act and that such securities are, to the extent
not acquired pursuant to section 1145 of the Bankruptcy Code, being offered and
sold pursuant to an exemption from registration contained in the Securities Act,
based in part upon such Supporting Noteholder’s representations contained in
this Agreement and cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available, and (iv) has such
knowledge and experience in financial and business matters that such Supporting
Noteholder is capable of evaluating the merits and risks of the securities to be
acquired by it (if any) pursuant to the Restructuring and understands and is
able to bear any economic risks with such investment.

 



27

 

 

21.           No Waiver of Participation and Preservation of Rights.

 

(a)           For the avoidance of doubt, nothing in this Agreement shall limit
any rights of any Party, subject to applicable law and the agreements contained
in any Definitive Document to (a) initiate, prosecute, appear, or participate as
a party in interest in any contested matter or adversary proceeding to be
adjudicated in the Chapter 11 Cases so long as such initiation, prosecution,
appearance or participation and the position advocated in connection therewith
are not inconsistent with this Agreement or the Definitive Documents, (b) object
to any motion to approve or confirm, as applicable, any other plan of
reorganization, sale transaction, or any motion related thereto filed in the
Chapter 11 Cases, to the extent the terms of any such motions, plans or
transactions are inconsistent with this Agreement or any Definitive Document,
(c) appear as a party in interest in the Chapter 11 Cases for the purpose of
contesting whether any matter of fact is or results in a breach of, or is
inconsistent in any material respect with this Agreement or any Definitive
Document, and (d) file a proof of claim, if required.

 

(b)           Except as provided in any Definitive Document, nothing herein or
therein is intended to, does or shall be deemed in any manner to, waive, limit,
impair or restrict the ability of any Party to protect and preserve its rights,
remedies and interests, including Claims against the Company. Without limiting
the foregoing in any way, if this Agreement is terminated in accordance with it
terms for any reason, each Party fully reserves any and all of its respective
rights, remedies and interests.

 

22.           Time is of the Essence.

 

The Parties acknowledge and agree that time is of the essence and that they must
each use commercially reasonable efforts to effectuate and consummate the
Restructuring Transaction and Plan as soon as reasonably practicable.

 

[Signature Pages Follow]

 



28

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

VIVUS, INC.      By:/s/ Mark Oki   Name: Mark Oki   Title: Senior Vice
President, Chief Financial     Officer & Chief Accounting Officer        VIVUS
PHARMACEUTICALS LIMITED        By:/s/ Mark Oki   Name: Mark Oki   Title:
Treasurer & Chief Financial Officer        VIVUS B.V.        By:/s/ Mark Oki
  Name: Mark Oki   Title: Managing Director A        VIVUS DIGITAL HEALTH
CORPORATION        By:/s/ Mark Oki   Name: Mark Oki   Title: Chief Financial
Officer

 

[Signature Page to Amended and Restated Restructuring Support Agreement]

 



 

 

 



IEH Biopharma LLC,   in its CAPACITY as Supporting UNSECURED Noteholder     By:
/s/ Keith Cozza       Name: Keith Cozza       Title: President       Principal
Amount of Convertible Notes: $169,165,000.00     Number of Common Stock (as
applicable): N/A     Notice Address:     IEH Biopharma LLC  16690 Collins Avenue
– Penthouse  Suite Sunny Isles Beach, FL 33160  Attention: Keith Cozza  Email:
kcozza@ielp.com     IEH Biopharma LLC,  in its CAPACITY as Supporting SECURED 
Noteholder AND EXIT FACILITY LENDER     By: /s/ Keith Cozza       Name: Keith
Cozza       Title: President       Principal Amount of Secured Notes:
$61,351,000.00     Number of Common Stock (as applicable): N/A     Notice
Address:     IEH Biopharma LLC 16690  Collins Avenue – Penthouse Suite  Sunny
Isles Beach, FL 33160  Attention: Keith Cozza  Email: kcozza@ielp.com 

 

[Signature Page to Amended and Restated Restructuring Support Agreement]

 



 

 

 

EXHIBIT A

 

PLAN

 

See Exhibit 99.1 of the Current Report on Form 8-K filed July 7, 2020.

 





 



 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT FOR SUPPORTING NOTEHOLDER

 

This Joinder Agreement (the “Joinder Agreement”) to the Amended and Restated
Restructuring Support Agreement, dated as of July [●], 2020 (as amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time, the “Agreement”), by and among the Company, and the holder of certain
principal amounts outstanding under the Convertible Notes Indenture and Secured
Notes Indenture (together with their respective successors and permitted
assigns, the “Supporting Noteholder”) is executed and delivered by ______ (the
“Joining Party”) as of [●], 2020. Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the Agreement.

 

1.            Agreement to be Bound. The Joining Party hereby agrees to be bound
by all of the terms of the Agreement, a copy of which is attached to this
Joinder Agreement as Annex I (as the same has been or may be hereafter amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the provisions hereof). The Joining Party shall
hereafter be deemed to be a “Supporting Noteholder” and a “Party” for all
purposes under the Agreement and with respect to any and all Claims held by such
Joining Party.

 

2.            Representations and Warranties. With respect to the aggregate
principal amount of the Notes and any equity interests in the Company, set forth
below its name on the signature page hereto, the Joining Party hereby makes the
representations and warranties of the Supporting Noteholder set forth in
Section 7 of the Agreement to each other Party to the Agreement.

 

3.            Governing Law. Except to the extent that the Bankruptcy Code or
other federal law is applicable or to the extent that an applicable Definitive
Document provides otherwise, the rights, duties, and obligations arising under
the Joinder Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of laws thereof that would require the
application of the law of any other jurisdiction. Notwithstanding the foregoing,
during the pendency of the Chapter 11 Cases, all proceedings contemplated by
Section 11(b) of the Agreement shall be brought in the Bankruptcy Court and each
of the Parties (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party to this Agreement.

 

[Signature Page Follows]

 





 



 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

SUPPORTING NOTEHOLDER       [●]   By:                   Name:     Title:    

 

Principal Amount of Convertible Notes:  $     Principal Amount of Secured Notes:
$     Number of Common Stock (as applicable):    

 

Notice Address:               Fax:     Attention:     Email:    

 



  Acknowledged:       VIVUS, INC., on behalf of itself and its direct and
indirect subsidiaries       By:          Name:     Title:                   

 



[Signature Page to Joinder Agreement]



 





 